SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

554
KA 10-00184
PRESENT: SCUDDER, P.J., CENTRA, CARNI, SCONIERS, AND GREEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                             MEMORANDUM AND ORDER

CHRISTIAN KENDRA, ALSO KNOWN AS KENDRA CHRISTIAN,
DEFENDANT-APPELLANT.


DAVID J. PAJAK, ALDEN, FOR DEFENDANT-APPELLANT.

FRANK A. SEDITA, III, DISTRICT ATTORNEY, BUFFALO (DOUGLAS A. GOERSS OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Supreme Court, Erie County (Penny
M. Wolfgang, J.), rendered December 8, 2009. The judgment convicted
defendant, after a nonjury trial, of assault in the second degree (two
counts) and endangering the welfare of a child.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting her
following a nonjury trial of two counts of assault in the second
degree (Penal Law § 120.05 [2], [9]) and one count of endangering the
welfare of a child (§ 260.10 [1]). Defendant failed to preserve for
our review her contention that the conviction is not supported by
legally sufficient evidence (see People v Gray, 86 NY2d 10, 19).
Furthermore, viewing the evidence in light of the elements of the
crimes in this nonjury trial (see People v Danielson, 9 NY3d 342,
349), we conclude that the verdict is not against the weight of the
evidence (see generally People v Bleakley, 69 NY2d 490, 495).

     Defendant correctly concedes that she failed to preserve for our
review her contention that the conviction of endangering the welfare
of a child is barred by the merger doctrine (see CPL 470.05 [2]), and
we decline to exercise our power to review that contention as a matter
of discretion in the interest of justice (see CPL 470.15 [6] [a];
People v Smith, 262 AD2d 1063, lv denied 93 NY2d 1027).




Entered:    April 29, 2011                         Patricia L. Morgan
                                                   Clerk of the Court